Citation Nr: 0614445	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  99-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1961 to January 
1966, including service in the Republic of Vietnam from July 
18, 1963 to November 12, 1963.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in April 1998, which found no new and 
material evidence to reopen the claim.

When the case was previously before the Board, the Board 
remanded the issue of service connection for PTSD for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.

The veteran requested a hearing on his VA Form 9 (substantive 
appeal) and one was scheduled.  However, in correspondence 
dated October 2002, the veteran requested that his hearing be 
cancelled.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision and did not appeal.

2.  The evidence received subsequent to the April 1993 rating 
decision is cumulative and redundant of the evidence 
previously submitted by agency decisionmakers, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The April 1993 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has not been received and the 
claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the Court also issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.

In this case, the decision on appeal was rendered prior to 
the enactment of the VCAA.  Therefore, pre-adjudication 
notice could not be provided.  However, in May 2004 and May 
2005 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, including the need to submit 
new and material evidence, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, which explained that his prior 
claim for PTSD had been denied due to lack of a diagnosis or 
no evidence of a confirmed or verified stressor.  The veteran 
was also provided with a Statement of the Case (SOC), and 
multiple Supplemental Statements of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records; private and 
VA outpatient treatment records; VA examination reports; and 
lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim including the need 
to submit new and material evidence, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  In fact, the evidence reflects that the veteran 
had actual knowledge of what was needed to substantiate his 
claim.  In this regard, in the veteran's substantive appeal 
filed in June 1999, he stated that he was in a program for 
PTSD, which he stated "would provide [VA] with a clear 
diagnosis of PTSD."  Additionally, the veteran submitted a 
copy of his DD Form 215 "to support my appeal especially to 
show stressor information."  As the evidence indicates that 
the veteran had actual knowledge of what was necessary to 
substantiate his claim, any defect in notice is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it).

Thus, there is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Id; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; Mayfield, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate new and material evidence and what the evidence 
in the claims file shows, or fails to show, with respect to 
this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If it is not shown 
the veteran engaged in combat with the enemy, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2005); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining whether new and material evidence has been 
submitted.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Service connection for PTSD was first denied in a May 1989 
rating decision.  Evidence of record at that time included 
service medical records, service personnel records, lay 
statements, and post service private and VA outpatient 
records.  Service personnel records indicated the veteran 
served in Vietnam and received the National Defense Service 
Medal, the Armed Forces Expeditionary Medal, and the Republic 
of Vietnam Meritorious Unit Citation.  His military 
occupational specialty was that of a bulk fuel operator.  All 
medical records were negative for diagnosis or treatment of 
PTSD.  Service connection was denied because the veteran had 
no diagnosis of PTSD.

In April 1993, the veteran's claim was reopened.  Additional 
evidence of record at this time included VA outpatient 
treatment records from October 1988 through February 1989.  
These records detail incidents described by the veteran to 
include serving as point man and being evacuated for a 
nervous condition; rescuing a low class child who was struck 
by an automobile and neglected by villagers; and observing a 
buddy get killed.  A record from October 1988 includes a 
diagnosis of PTSD (delayed).  More VA outpatient records from 
November 1989 through September 1991 included a diagnosis of 
chronic PTSD.  Private outpatient records from December 1991 
indicate the veteran was participating in a PTSD program.

Lay statements were submitted in October 1991.  The veteran's 
wife and family members describe the veteran's personality 
changes following service to include anxiety, alcohol, and 
family problems.  The veteran discussed service in Vietnam 
with an aviation unit.  He described an incident, in July 
1963, where 13 servicemen were killed and dismembered during 
a helicopter mission to Marble Mountain outside Da Nang.  He 
also spoke of guarding an air base and of Vietnamese cooking 
and eating his unit's guard dog.  

Military personnel records received in January 1992 showed 
the veteran served in Vietnam from July to November 1963.  
Combat history was blank on the form.  Awards included the 
Good Conduct Medal, the National Defense Service Medal, the 
Armed Forces Expeditionary Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal. 

The veteran was accorded a PTSD examination in February 1992.  
He again discussed an incident on Marble Mountain where 13 
dismembered bodies were recovered.  The bodies were in bags 
and the veteran did not see them.  Nonetheless, he said this 
affected his naive optimism and sense of invulnerability.  He 
also spoke of providing security at an airstrip in Tam Key.  
He again described the incident where his guard dog was 
eaten.  The veteran was diagnosed with PTSD.

Military records received in February 1993 indicate that the 
veteran's claimed stressors were not verifiable, or cannot be 
found in combat research.  Retrieving bodies was described as 
an inherent duty of combat units.  While evidence of a 
diagnosis of PTSD was found sufficient to reopen the 
veteran's claim, the claim was denied because of a lack of 
verifiable stressors.

Evidence received since the April 1993 denial of service 
connection includes a DD Form 215, lay statements, VA 
examination and outpatient reports, and private medical 
records.  A psychiatric evaluation in February 1998 recounts 
the veteran's reports of dismembered bodies on Marble 
Mountain.  However, this report found the veteran did not 
have PTSD.  

VA and private examinations and outpatient records through 
February 2004 show continuing treatment and diagnosis of 
PTSD.  Such evidence is merely cumulative of the evidence 
showing a diagnosis of PTSD in the prior decision, but 
failing to link the diagnosis to a verified stressor in 
service.  

In a January 2002 correspondence from the veteran's 
representative, an assertion is made that the military 
records received in February 1993 validate combat service.  
However, these records were in the file at the time of the 
April 1993 decision, and cannot be new.  The representative's 
contention is cumulative and redundant of contentions already 
addressed.

Similarly, the DD Form 215 submitted by the veteran shows 
additional awards of the Navy Unit Commendation, Selected 
Marine Corps Reserve Medal with one Bronze Star, Republic of 
Vietnam meritorious Unit Citation (Gallantry Cross color with 
palm and frame), Naval Aircrew Insignia, Rifle Marksman 
Badge, and Pistol Marksman Badge.  While this evidence is new 
to the extent that it was not previously considered, the 
evidence does not tend to establish the veteran's 
participation in combat, or that his claimed stressor 
actually occurred.  None of the medals include a "V" 
device.  As such, it is merely cumulative of the other 
evidence of record.

None of the evidence submitted since the last denial 
indicates combat service or validates the veteran's 
contentions with respect to a stressor.  

The Board finds, therefore, that new and material evidence 
has not been received, and the claim of entitlement to 
service connection for PTSD is not reopened.




ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


